DETAILED ACTION
Claims 1-14, 17-21, 23, 27 and 28 are pending in the Instant Application.
Claims 1-14, 17-21, 23, 27 and 28 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10 June 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-4 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “identifying the file structure associated with the individual data files,” which is equivalent to “identifying the file structure of the individual data files,” as recited in claim 1. Since claim 2 is dependent on claim 1, claim 2 cannot further limit claim 1 if it recites what is already stated in claim 1. Therefore, claim 1 is rejected. Claims 3 and 4 are rejected at least as being dependent on a rejected claim.   Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-6, 8-14, 17-21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. (“Holt”), United States Patent Application Publication No. 2012/0233118, in view of Shimba et al. (“Shimba”), United States Patent Application Publication No. 2003/0217138, in further view of KRAVETS, (“Kravets”), United States Patent Application Publication No. 2009/0254575.

As per claim 1, Holt discloses a method of preparing individual data files prior to subsequent transmission over a data network using a data transmission protocol, the method executed by a processor of an electronic device, the method comprising: 
retrieving, receiving, or accessing the individual data files to be transmitted ([0151] wherein files are determined that need to be transmitted);  
comparing the individual data file sizes to a predetermined or calculated optimal data file size for transmission over the data network using the data transmission protocol to identify any non-optimally sized data files for modifying ([0151] wherein an optimal target file size for the network is determined, and the files are compared to that size);
modifying one or more of the identified non-optimally sized individual data files based on the size comparison to generate modified individual data file sizes that match approximately the optimal data file size by selectively: 
combining or merging individual data files that are smaller than the optimal data file size into a larger data file that is closer to the optimal data file size ([0151] wherein non-optimally sized files are combined to generate modified files that match the optimal data size), and 
splitting or segmenting individual data files that are larger than the optimal data file size into smaller data files that are closer to the optimal data file size ([0151] wherein non-optimally sized files are fragmented to generate modified files that match the optimal data size); and 
outputting the modified individual data files ready for subsequent transmission by the electronic device over the data network using a data transmission protocol ([0151] wherein the network transfer is the output of the modified individual data), but does not disclose identifying the file structure of the individual data files; processing the individual datafiles to determine the size of each individual data file based on the identified file structure of the individual data file; comparing the individual data file sizes to a predetermined or calculated optimal data file size for transmission over the data network using the data transmission protocol to identify any optimally sized data files that are to remain un-modified, and outputting remaining un-modified individual data files ready for subsequent transmission by the electronic device over the data network using a data transmission protocol. However, Shimba teaches comparing the individual data file sizes to a predetermined or calculated optimal data file size for transmission over the data network using the data transmission protocol to identify any optimally sized data files that are to remain un-modified ([0097] wherein a data size is the optimal data file size and it is tested against the file to see if it is larger), and outputting remaining un-modified individual data files ready for subsequent transmission by the electronic device over the data network using a data transmission protocol ([0097] wherein the data file is only modified if the file is larger than a particular data size, so all other files remain un-modified), but does not teach identifying the file structure of the individual data files; processing the individual datafiles to determine the size of each individual data file based on the identified file structure of the individual data file. However, Kravets teaches identifying the file structure of the individual data files ([0037] wherein the structure of the individual data files is determined by determining if the file is a single file or a combination of multiple files as described by the specification of the Instant Application on page 12) ; processing the individual datafiles to determine the size of each individual data file based on the identified file structure of the individual data file ([0037] wherein the size of the files are described based on the structure i.e. if the file needs to be analyzed as a part of a larger file). 
Both Holt and Shimba determine an optimal file size for transmission. Holt either combines or segments files to make files meet the optimal data size. Holt does not expressly describe a file already being the optimal data size. However, Shimba describes keeping files un-modified unless they are over a certain size threshold. One could incorporate the un-modified files from Shimba with the modified files from Holt to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of combining and segmenting files to reach an optimal file size in Holt with having unmodified files in Shimba in order to for systems to be able to handle the data of any type of system no matter what the file size. Holt and Kravets both describe determining the size of a file. One could use the determination of the structure of the file in Kravets with the modification of files based on optimum size in Holt to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of modifying file size to be an optimum size in Holt with the determination of the file structure to determine size in Kravets in order to be able to handle file packages that are commonly transferred to archive or are compressed to save memory.  


As per claim 2, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 1. Kravets further teaches identifying the file structure associated with the individual data files ([0037] wherein the structure of the individual data files is determined by determining if the file is a single file or a combination of multiple files as described by the specification of the Instant Application on page 12).

As per claim 3, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 2. Kravets further teaches wherein identifying the file structure of the individual data files comprises identifying the individual data files as being individual data files that form part of a data file package or batch for transmission, or identifying the individual data files as being contained within a single consolidated data file ([0037] wherein the structure of the individual data files is determined by determining if the file is a single file or a combination of multiple files as described by the specification of the Instant Application on page 12).

As per claim 4, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 2. Kravets further teaches wherein the processing of the individual data files to determine the size of each individual data file is based on the identified file structure of the individual data files  ([0037] wherein the size of the files are described based on the structure i.e. if the file needs to be analyzed as a part of a larger file).

As per claim 5, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 1. Holt further discloses wherein the individual data files form part of a data file package or batch for transmission ([0147] wherein the data files are part of a package, a synchronization package).   

As per claim 6, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 1. Holt further discloses wherein the individual data files are contained within a single consolidated data file ([0151] wherein the individual files are combined into a single file as described in [0011]).

As per claim 8, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 1. Holt further discloses wherein comparing the individual data file sizes to the optimal data file size comprises determining if the individual data file is larger, smaller, or approximately the same as the optimal data file size ([0151] wherein the system determines if the individual files are larger and smaller than the optimal data size).  

As per claim 9, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 8. Holt further discloses designating an individual data file as being larger than the optimal data file size if it is greater than a predetermined threshold above the optimal data file size ([0151] wherein the predetermined threshold is anything higher than the target transfer size).  

As per claim 10, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 8. Holt further discloses designating an individual data file as being smaller than the optimal data file size if it is smaller than a predetermined threshold below the optimal data file size ([0151] wherein files are determined to be under the target size as described if they are at all under the threshold).  

As per claim 11, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 8. Shimba further teaches designating an individual data file as being the same as the optimal data file size if its size falls within a predetermined range centered about or relative to the optimal data file size ([0097] wherein if the file is smaller than the optimal size (relative) it is the same as the optimal data file size).  

As per claim 12, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 1. Shimba further teaches wherein when individual data files are split or segmented into smaller data files the method further comprises creating or generating an index file for transmission with the data files that records or stores the relationship of the segmented or split individual data files to enable re-assembly or re-combining back into the original data files after transmission ([0098] wherein the service object is the index file for recording the relationship of the segments in the form of an order of image data and the unique ID).  

As per claim 13, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 1. Shimba further teaches leaving any individual data files that are the same as the optimal data file size unmodified ([0097] wherein the data file is only modified if the file is larger than a particular data size, so all other files remain un-modified).

As per claim 14, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 1. Holt further discloses modifying all identified non-optimally sized data files ([0151] wherein all files that are not the optimal size are adjusted).  
  
As per claim 17, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 8. Holt further discloses determining or calculating an optimal data file size for transmission over the data network ([0151] wherein the optimal data file size is calculated based on network performance).  

As per claim 18, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 17. Holt further discloses wherein determining or calculating the optimal data file size is based on or is a function of data representing any one or more of the following: data network capacity, data network speed, protocol of transmission, performance LOWE GRAHAM JONES_ 253154characteristics of transmitting and/or receiving electronic device, and/or specifications or characteristics of one or more of the hardware devices in the intended transmission path ([0151] wherein the being based on network performance is the “performance characters tics of transmitting”).  

As per claim 19, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 17.  Holt further discloses wherein the optimal data file size for transmission is a value selected or derived from the function 2n kilobytes, where n is an integer value greater than or equal to eight ([0151] wherein the example bandwidths are doubled so are a function of 2n kilobytes).  

As per claim 20, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 19. Holt further discloses selecting the integer value of n based on or as a function of data representing any one or more of the following: data network capacity, data network speed, protocol of transmission, performance characteristics of transmitting and/or receiving electronic device, and/or specifications or characteristics of one or more of the hardware devices in the intended transmission path ([0151] wherein the being based on network performance is the “performance characters tics of transmitting”).    

As per claim 21, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 1. Holt further discloses wherein the electronic device is a data or network server, or wherein the electronic device is any one of the following: a personal computer, tablet, smart phone, smart television, tablet, or wearable electronic device ([0094] wherein the clusters include network servers).  

As per claim 27, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 19. Holt further discloses segmenting the outputted modified into data packets for   253155206.381.3300 " F. 206.381.3301Application No. 16/338,990Reply to Office Action dated October 2, 2020transmission or streaming over the data network in accordance with the data transmission protocol ([0151] wherein the network transfer is the output of the modified individual data), but does not disclose segmenting the outputted modified and remaining un-modified individual data files into data packets for a   253155206.381.3300 " F. 206.381.3301Application No. 16/338,990Reply to Office Action dated October 2, 2020transmission or streaming over the data network in accordance with the data transmission protocol. However, Shimba teaches segmenting the outputted remaining un-modified individual data files into data packets orLOWE GRAHAM JONES-253155206.381.3300 " F. 206.381.3301Application No. 16/338,990 Reply to Office Action dated October 2, 2020transmission or streaming over the data network in accordance with the data transmission protocol ([0097] wherein the data file is only modified if the file is larger than a particular data size, so all other files remain un-modified).
Both Holt and Shimba determine an optimal file size for transmission. Holt either combines or segments files to make files meet the optimal data size. Holt does not expressly describe a file already being the optimal data size. However, Shimba describes keeping files un-modified unless they are over a certain size threshold. One could incorporate the un-modified files from Shimba with the modified files from Holt to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of combining and segmenting files to reach an optimal file size in Holt with having unmodified files in Shimba in order to for systems to be able to handle the data of any type of system no matter what the file size. 

As per claim 28, claim 28 is the device that performs the method of claim 1 and is rejected for the same reasoning and rationale. 




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holt in view of Shimba in further view of Kravets in further view of Szajdecki et al. (“Szajdecki”), United States Patent Application Publication No. 2005/0021564.

As per claim 7, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 6, but neither teaches wherein processing the individual data files to determine each individual data file size comprises identifying the individual data file offsets within the single consolidated data file.  However, Szajdecki teaches wherein processing the individual data files to determine each individual data file size comprises identifying the individual data file offsets within the single consolidated data file ([0035] wherein the file offsets are used to determine the file size). 
Both Holt and Shimba describe fragmenting files. One could replace the method of determination of size in Holt with the determination of size using offsets in Szajdecki to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. One could substitute the undisclosed method of determining a file size in Holt with the method using offsets in Szajdecki and the results would be predictable since both determine the same value, the size of the file. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of comparing a file to an optimal size and changing the size based on that value in Holt with the determination of size by offsets in Szajdecki in order to calculate the actual space occupied by the file. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Holt in view of Shimba in further view of Kravets in further view of KARKKAINEN et al. (“Karkkainen”), WO 2016/146269.

As per claim 23, note the rejection for claim 1 where Holt, Shimba and Kravets are combined. The combination teaches a method according to claim 1, but does not teach streaming the processed individual data files over the data network in a single thread, or a plurality or multiple threads, and wherein the data files are audio or video data files for streaming. However, Karkkainen teaches streaming the processed individual data files over the data network in a single thread, or a plurality or multiple threads ([Page 32, lines 19-25] wherein threads are described), and wherein the data files are audio or video data files for streaming ([Page 28, lines 25-26] wherein video streaming is described).
Holt, Shimba and Karkkainen describe file transfers over a network. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. One could substitute the data in Holt and Shimba with the video streams and the results would be predictable since the computer would treat the files the same regardless of data type. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of managing file sizes in the combination of Holt and Shimba with the use of video streams in Karkkainen in order to be able to prioritize data packets that need to be live. 


Response to Arguments





Applicant’s arguments with respect to claims 1-14, 17-21, 23 and 27 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To address Applicant’s REMARKS regarding the Shimba reference, Applicant states in REMARKS, page 7 and 8,  that the Shimba reference does not teach “comparing the individual data file sizes to a predetermined or calculated optimal data file size for transmission over the data network using the data transmission protocol to identify… any optimally sized data files that are to remain un-modified” and “outputting remaining un-modified individual data files…” Applicant goes on to state that “Shimba merely teaches dividing a larger file into smaller files to get under a target threshold.”
Shimba clearly states “the service middleware 102 divides data files based on the transmission capacity of the network.” Since files in Shimba are divided based on the transmission capacity of the network, files sizes are compared to a predetermined or calculated optimal data file size for transmission over the data network.”. Therefore, those limitations are taught by the Shimba reference. 
	The Shimba does go on to state “If the data file to be sent is larger than the indicated data size, the data file is divided and sent in blocks that are a size within the transmission capacity of the network 3.” Therefore, if the file is bigger than the “predetermined or calculated optimal data file size for transmission” noted above, the Shimba reference modifies the file by dividing that file. If the file size is not bigger than the “predetermined or calculated optimal data file size for transmission,” the file is un-modified. Therefore, Shimba teaches identifying and outputting remaining un-modified individual data files. 
Therefore, Shimba properly teaches “comparing the individual data file sizes to a predetermined or calculated optimal data file size for transmission over the data network using the data transmission protocol to identify… any optimally sized data files that are to remain un-modified” and “outputting remaining un-modified individual data files…”  Applicant is encouraged to clarify the claim language to overcome this rejection. If questions remain or to further prosecution, please contact the Examiner for an interview. 
	As per the rejection of claim 2, note the current rejection of claim 2 and the claim rejected under 35 U.S.C. 112(d). Applicant’s arguments were considered but are moot because the new ground of rejection does not rely on the Holt reference. 
	All other REMARKS rely on the arguments above and all claims remain rejected as noted above. Again, if questions remain, please contact the Examiner for an interview. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168